Citation Nr: 0830604	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Following the issuance of the July 2006 statement of the 
case, the veteran submitted a statement to the Board, as well 
as March 2007 audiological test results from Salem Audiology 
Clinic.  The veteran waived RO review of this new evidence in 
August 2008.  Accordingly, the Board will consider all 
evidence of record in deciding the veteran's claim.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for bilateral hearing loss was established 
in a November 1997 rating decision and a non-compensable (0 
percent) evaluation was assigned.  In March 2005, the veteran 
filed a claim requesting an increased rating.  

The veteran was afforded a VA examination in May 2005.  The 
results from this audiological testing are of record and do 
not provide for assigning a compensable evaluation for the 
veteran's bilateral hearing loss.  Accordingly, the RO denied 
the veteran's claim in a June 2005 rating decision.  The 
veteran filed a timely notice of disagreement and substantive 
appeal, arguing that the results of the May 2005 audiological 
examination did not adequately reflex his current hearing 
impairment and its effect on his daily activities.  

The veteran also submitted a March 2007 report of 
audiological testing from Salem Audiology Clinic.  The Board 
has carefully reviewed these test results and unfortunately 
concludes that the report is inadequate for VA rating 
purposes.  

"An examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test."  38 C.F.R. § 4.85 (2007) 
(emphasis added).  

While the veteran was administered some form of speech 
discrimination test, there is no indication that the veteran 
was administered a controlled speech discrimination test 
(Maryland CNC).  Therefore, the Board cannot consider the 
March 2007 test resulting in determining whether the veteran 
is appropriately rated.  

However, based on the results of the March 2007 testing, it 
does appear to the Board that the veteran's hearing in his 
left ear may have worsened between 2005 and 2007.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Additionally, the Board notes that for an increased-
compensation claim, section  § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

On remand, the RO should ensure that the VCAA notice provided 
to the veteran complies with the Court of Appeals for 
Veterans Claims recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
with regard to the claim that is the 
subject of this remand that complies with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and the Court of Appeals for 
Veterans Claims recent holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically regarding the evaluation of 
service connected hearing loss

2.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of his bilateral hearing 
loss.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




